         Case 1:20-cv-07214-KPF Document 23 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIA GLORIA MARTINEZ,
                             Plaintiff,
                      -v.-                             20 Civ. 7214 (KPF)
RAMEN MEIJIN INC. (d/b/a MEIJIN
RAMEN), DEE JING, INC. (d/b/a KUU                            ORDER
RAMEN), AROY DEE, and JOHN DOE,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      On March 10, 2021, the Court was informed that the parties had

reached a settlement in this case. Accordingly, the parties are instructed to file

their completed settlement agreement along with a joint letter regarding the

fairness of the settlement agreement on or before April 9, 2021, for this Court’s

review in accordance with the FLSA and Second Circuit law. See, e.g., Cheeks

v. Freeport Pancake House, 796 F. 3d 199 (2d Cir. 2015). The Clerk of Court is

directed to terminate all pending motions and adjourn all remaining dates.

      SO ORDERED.

Dated:       March 11, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
